Citation Nr: 0202212	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  96-49 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for allergic reaction.



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from July 11, 1996 to 
September 9, 1996.

This appeal arises from the September 1996 rating decision 
from the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico Regional Office (RO) that denied the veteran's claim for 
service connection for allergic reaction.

This case was remanded in May 1997 for further development.  
The requested development was accomplished.  The case has, 
thereafter, been returned to the Board for further appellate 
consideration.  

In his certified appeal, dated in November 1996, the veteran 
raised claims of service connection for "general malaise" 
and for a right knee injury.  These matters were referred to 
the RO in the May 1997 Remand and there has been no 
development of these issues.  Therefore, they are referred 
back to the RO for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for allergic reaction has been obtained by 
the RO.

2.   There is no competent medical evidence to show that the 
veteran has a current continuing disability related to an 
allergic reaction in service.  The allergic reaction in 
service was acute and transitory in nature with no current 
continuing residuals shown. 



CONCLUSION OF LAW

A chronic disability from an allergic reaction was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A (West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.380 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect that on entry 
he reported that he did not have a history of allergies.  A 
summary report from August 1996 notes that the veteran was 
bit during physical conditioning by an imported fire ant.  He 
continued running; however, he became short of breath and 
collapsed.  The veteran reported that prior to service, he 
had not had this type of reaction to fire ants, however, he 
claimed that the fire ants where he was from were different 
than the local ones.  On examination after the attack the 
veteran was active, alert, oriented, and in no acute 
distress.  He was afebrile and lungs were clear to 
auscultation without rales or rhonchi and he had several, 
three to four millimeters in size, healing ulcerations on his 
lateral right knee from the fire ant bites.  The veteran 
underwent fire ant prick testing and intradermal testing 
which showed a wheal of six by seven millimeters and erythema 
of 30 to 35 with 1:100,000 whole body extract.  The 
assessment was hymenoptera hypersensitivity to imported fire 
ants.  The veteran was provided an Ana kit.  It was indicated 
that he should undergo desensitization training by a private 
physician or an allergy clinic.  The final diagnoses included 
IGE hypersensitivity to fire ants.  The disposition was that 
the noted medical condition existed prior to entry into 
service and had not been permanently aggravated by service 
beyond the normal progression of the condition.  The veteran 
was recommended for discharge. 

In an October 1996 notation, the veteran's private physician 
indicated that the veteran had been a patient since May 1994.  
He had never suffered any condition of any importance and 
therefore, he went to his military training in an entirely 
healthy condition.  He currently suffered from a general 
weakness and injury to the right knee.  

In a statement in August 1997, the veteran reported that he 
had not received any treatment for his allergic reactions 
since service.  The only treatment that he had was during 
service.

On a VA respiratory examination in April 1999, it was 
indicated that there was no evidence of pulmonary disease on 
examination.  Pulmonary function and spirometry testing was 
undertaken.

On a VA infectious, immune, and nutritional diseases 
examination in April 1999, it was initially noted that the 
claims folder and service medical records were reviewed.  The 
veteran's history was noted to be as stated above.  The 
veteran currently reported that when an ant would bite him he 
developed edema of the affected area with large skin reaction 
and would feel weakness.  The veteran reported additionally 
that he had frequent episodes of pain, inflammation, and 
edema of the right knee on a weekly basis.  On examination, 
there were multiple white round spots on the medial aspect of 
the right leg.  There was no edema and no cyanosis.  The 
lungs were clear to auscultation.  The chest was normal to 
palpation and percussion.  The diagnoses included hymenoptrea 
hypersensitivity to imported ants.  It was remarked that the 
case was discussed with a staff allergist and it was their 
opinion that acute hypersensitivity reactions produced by ant 
bites last only hours without permanent residuals.  The 
current complaints that the veteran had were not related to 
ant bites during active military service.  The veteran did 
not have any current disability stemming from a disease of 
allergic etiology.  


II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for allergic reaction.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him as to this issue.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  In this regard there 
has been notice as to information needed, examinations have 
been provided, and there has been a rating decision and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  The 
appellant, through letters and statements of the case with 
supplements thereto, have been notified as to evidence and 
information necessary to substantiate the claims.  There is 
no evidence that there are additional records that could be 
obtained, nor is there evidence that the claim would be 
substantiated by the administration of another examination.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence of the allergy 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  However, seasonal and 
other acute allergic manifestations subsiding on the absence 
of or removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals.  The determination 
as to service incurrence or aggravation must be made on the 
whole evidentiary showing.  38 C.F.R. § 3.380 (2001).

In this case the evidence shows that the veteran was treated 
in service for hypersensitivity to fire ant bites.  He was 
given treatment for an acute reaction.  No chronic disorder 
was noted in service.  

Post service, there have been no diagnoses of a chronic 
disability related to hypersensitivity to fire ant bites and 
it was indicated on VA examination in April 1999 that there 
were no residuals related to the inservice allergic reaction.  
As indicated above, acute allergic manifestations subsiding 
on the absence of or removal of the allergen are generally to 
be regarded as acute diseases, healing without residuals.  
Therefore, in the absence of demonstrated residuals and as 
there is no evidence of chronic disability of 
hypersensitivity to fire ant bites, this claim is denied.

As there is no evidence of a current chronic disability of 
allergic reaction, the Board finds that any issue of whether 
the allergic reaction preexisted service and was aggravated 
beyond the natural course of the disability thereby does not 
need to be reached.  See 38 C.F.R. §§ 3.304, 3.380 (2001).

Therefore, as there is no current medical evidence to 
establish the presence of a chronic current disability of an 
allergic reaction, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for allergic reaction and that claim 
must be denied.  If the veteran has evidence of, or later 
develops a chronic disability of an allergic reaction he 
should present himself to a VA medical center for 
documentation of a chronic disability.


ORDER

Entitlement to service connection for allergic reaction is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

